Exhibit 10.1

FORM OF
NON-PLAN PHANTOM UNIT AWARD
TERMS AND CONDITIONS

This instrument (the “Terms and Conditions”) evidences the grant effective on
December 1, 2014 (the “Grant Date”) of an award of 49,432 phantom units (the
“Phantom Units”) by Coty Inc., a Delaware corporation (the “Company”). This
award of Phantom Units is granted outside of any equity compensation plan of the
Company; provided, however, that any term capitalized but not defined in these
Terms and Conditions will have the meaning set forth in the Coty Inc. Equity and
Long-Term Incentive Plan, as amended (the “Plan”).
1.
Phantom Unit Grant. The Participant is hereby granted the Phantom Units as of
the Grant Date, which Phantom Units are subject to the following terms and
conditions. Each Phantom Unit shall have a value equal to one Share. This award
is subject to cancellation unless the Participant executes and returns to the
Company the Coty Inc. Confidentiality and Non-Competition Agreement by December
31 of the calendar year in which the Phantom Units were granted.

2.
Vesting Period.

(a)
In General. The Phantom Units shall vest on the fifth anniversary of the Grant
Date.

(b)
Change in Control. In the event of a Change in Control, the Phantom Units shall
vest immediately.

(c)
Death or Disability. If the Participant’s Service terminates due to death or
Disability before the Phantom Units have otherwise become vested, then the
Phantom Units shall vest immediately.

3.
Nontransferability.

(a)
Except as provided in Section 3(b), no Phantom Units granted hereunder may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent or distribution and all rights with
respect to the Phantom Units shall be available during the Participant’s
lifetime only to the Participant or the Participant’s guardian or legal
representative. The Committee may, in its sole discretion, require the
Participant’s guardian or legal representative to supply it with evidence the
Committee deems necessary to establish the authority of the guardian or legal
representative to act on behalf of the Participant.

(b)
Subject to applicable law, Phantom Units may be transferred to a Successor. Such
transferred Phantom Units may not be further sold, transferred, pledged,
assigned or otherwise alienated by the Successor, and shall be subject in all
respects to the terms of these Terms and Conditions. For a transfer to be
effective, the Successor shall promptly furnish the Company with written notice
thereof and a copy of such




--------------------------------------------------------------------------------



evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance of the Successor of these Terms and Conditions.
4.
Cash/Share Election; Settlement of Phantom Units.

(a)
Within thirty (30) days following the Grant Date the Participant shall make an
election, in his sole discretion and in the form prescribed by the Company, to
receive payment in respect of the Phantom Units either in cash (a “Cash
Election”) or Shares (a “Share Election”). If no election is made within such
30-day period, the Participant will be deemed to have made a Cash Election.

(b)
Within fifteen (15) days after the Phantom Units become vested according to the
terms of Section 2, the Company shall deliver to the Participant for each
Phantom Unit either (i) if a Cash Election is made, a lump sum cash payment
equal to the value of one Share, less any applicable tax withholding or other
required deductions or (ii) if a Share Election is made, one Share (thereafter
an Owned Share).

(c)
In addition, within fifteen (15) days after the Phantom Units become vested
according to the terms of Section 2, the Company shall deliver to the
Participant for each Phantom Unit, regardless of the election made by the
Participant, a lump sum cash payment equal to the amount of dividends and other
cash distributions paid with respect to a Share during the vesting period
beginning on the Grant Date, less any applicable tax withholding or other
required deductions.

5.
Securities Law Requirements.

(a)
If the Participant makes a Share Election and at any time the Committee
determines that issuing Shares hereunder would violate applicable securities
laws and/or the rules of any stock exchange on which the Shares are listed, the
Company will not be required to issue such Shares and instead the Participant
will be deemed to have made a Cash Election. The Committee may declare any
provision of these Terms and Conditions or action of its own null and void, if
it determines the provision or action fails to comply with the short-swing
trading rules. As a condition to settlement of the Phantom Units, the Company
may require the Participant to make written representations it deems necessary
or desirable to comply with applicable securities laws.

(b)
No Person who acquires Shares under these Terms and Conditions may sell the
Shares, unless they make the offer and sale pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), which is current and includes the Shares to be sold, or an
exemption from the registration requirements of the Securities Act.

6.
No Limitation on Rights of the Company. The grant of the Phantom Units does not
and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate,




--------------------------------------------------------------------------------



dissolve, liquidate, sell or transfer all or any part of its business or assets,
as contemplated under Section 15.2 of the Plan.
7.
Participant to Have No Rights as a Shareholder. Before the date as of which the
Participant is recorded on the books of the Company as the holder of any Shares,
the Participant will have no rights as a shareholder with respect to those
Shares.

8.
Notice. Any notice or other communication required or permitted under these
Terms and Conditions must be in writing and must be delivered personally, sent
by certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given when delivered personally or, if
mailed, three (3) days after the date of deposit in the United States mail or,
if sent by overnight courier, on the regular business day following the date
sent. Notice to the Company should be sent to:

Coty Inc.
350 Fifth Avenue
New York, New York 10118
Attention: General Counsel
Notice to the Participant should be sent to the address on file with the
Company. Either party may change the Person and/or address to which the other
party must give notice under this Section 8 by giving such other party written
notice of such change, in accordance with the procedures described above.
9.
Successors. All obligations of the Company under these Terms and Conditions will
be binding on any successor to the Company, whether the existence of the
successor results from a direct or indirect purchase of all or substantially all
of the business of the Company, or a merger, consolidation, or otherwise.

10.
Governing Law. To the extent not preempted by federal law, these Terms and
Conditions will be construed and enforced in accordance with, and governed by,
the laws of the State of New York, without giving effect to its conflicts of law
principles that would require the application of the law of any other
jurisdiction.

11.
Plan and Terms and Conditions Not a Contract of Employment or Service. Neither
the Plan nor these Terms and Conditions are a contract of employment or Service,
and no terms of the Participant’s employment or Service will be affected in any
way by the Plan, these Terms and Conditions or related instruments, except to
the extent specifically expressed therein. Neither the Plan nor these Terms and
Conditions will be construed as conferring any legal rights on the Participant
to continue to be employed or remain in Service with the Company, nor will it
interfere with any Company Party’s right to discharge the Participant or to deal
with him or her regardless of the existence of the Plan, these Terms and
Conditions or the Award.




--------------------------------------------------------------------------------



12.
Amendment of the Agreement. These Terms and Conditions may be amended
unilaterally by the Committee as contemplated under Section 15.1 of the Plan, or
by a written instrument signed by both parties.

13.
Entire Agreement. These Terms and Conditions constitute the entire obligation of
the parties with respect to the subject matter of these Terms and Conditions and
supersedes any prior written or oral expressions of intent or understanding with
respect to such subject matter.

14.
Administration. The Participant hereby acknowledges receipt of a copy of the
Plan.

15.
Section 409A. The Phantom Units awarded pursuant to these Terms and Conditions
are intended to comply with or, in the alternative, be exempt from Section 409A.
Any reference to a termination of Service shall be construed as a “separation
from service” for purposes of Section 409A.



COTY INC.


By:                                                                  


Name:                                           


Title:                

